Per Curiam.
The appeal is from an order of February 16, 1967, sustaining a plea in abatement to a garnishment proceeding “after hearing evidence in said matter,” which plea as amended attacked the sufficiency of the garnishment bond and alleged that the cost in a prior dismissed garnishment had not been paid before the present one was commenced. The only enumeration of error is on an order of February 16, 1967, sustaining the “plea of lis pendens” of the defendant in fi. fa. There is no such plea in the record or an order sustaining such a plea, and if we should assume that the enumeration of error refers to the order which supports the appeal, there is no transcript of the evidence referred to by the trial judge in the order; accordingly, the appeal must be dismissed. Dams v. Davis, 222 Ga. 579 (151 SE2d 123).

Appeal dismissed.


Bell, P. J., Jordan and Pannell, JJ., concur.